DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
As directed by the amendment filed on 02/08/2021, claims 4-11, 13, 15-17, 25-28 and 30 have been amended, claims 2, 3, 12, 18, 21-24, 29 and 31-58 have been cancelled and new claims 59-62 have been added. Thus, claims 1, 4-11, 13, 15-17, 19, 20, 25-28, 30 and 59-62 are presently pending in this application, and currently examined in the Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the glenoid guide comprising a bushing configured to receive a guide wire (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 59 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 59 depends from claim 11, which sets forth the parameter of the glenoid guide comprising one or more open spaces to provide visualization of the glenoid, and claim 59 further sets forth the parameter of the glenoid guide “further comprising a single space disposed between the channel and the outer periphery of the body to provide visualization of the glenoid surface”; however, this parameter is found to be confusing since it is not clear if the “single space” is part of , or completely different from the “one or more open spaces”.  Specifically, it is not clear if the “single space” limitation, as set forth in claim 59 is a space in addition to the “one or more open spaces”, as set forth in claim 11 from which claim 59 depends; if it is a different space, than it is confusing how it can be a “single space” if other spaces/openings already exist via the one or more spaces, and if it is the same space, i.e. part of the one or more open spaces, than it is not clear what additional structural limitations claim 59 imparts on the final structure of the claimed device. Thus, one having ordinary skill in the art would not reasonable be apprised of the scope of the invention, thereby rendering the claim indefinite. 
Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 8, 9, 11, 13, 15-17, 19, 20, 25-28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iannotti et al. (US PG Pub. 2017/0150978), hereinafter Iannotti.
Regarding claims 1 and 17, Iannotti discloses a patient-specific glenoid guide (416’), illustrated in Figures 34 and 35, comprising a body (424’) having a lateral surface and a medial surface (520’), the medial surface (520’) comprising a patient matched portion being configured as a negative surface of a glenoid portion of a scapula of a specific patient; a plurality of peripheral members (2278) extending radially outward from an outer periphery of the body, each of the plurality of peripheral members (2278) comprising a patient-matched contact member (520’); and a channel (430’) extending through the body (424’) from a channel entrance disposed on the lateral surface to a channel exit disposed on the medial surface, illustrated in Figures 34 and 35 ([0008], Lines 8-13; [0115], Lines 4-6; [0116], Lines 6-9 7& [0119]).
Regarding claim 4, Iannotti discloses the patient-specific glenoid guide of claim 1, further comprising a locating feature (428L) configured to reference a guide pin to locate the body relative to the glenoid portion, wherein the locating feature (428L) extends radially outward from the outer periphery of the body (424), illustrated in Figures 34, 35 and modified figure 34, below ([0054], Lines 5-8 and 17 & [0114], Lines 13-15).

    PNG
    media_image1.png
    503
    507
    media_image1.png
    Greyscale

Regarding claim 5, Iannotti discloses the patient-specific glenoid guide of claim 1, wherein at least one of the plurality of peripheral members (2278) comprises an elongate member (EM) extending between the body (424) and the contact member (520’), illustrated in Figures 34, 35 and modified figure 34, above.
Regarding claim 6, Iannotti discloses the patient-specific glenoid guide of claim 1, wherein at least one of the plurality of peripheral members (2278) comprises a convex projection (top/outer surface of portion 428L) disposed on the outer periphery of the body (424), illustrated in Figures 34, 35 and modified figure 34, above.
Regarding claim 8, Iannotti discloses the patient-specific glenoid guide of claim 1, wherein at least two of the plurality of peripheral members (2278A & 2278B) are differently shaped, illustrated in Figures 34, 35 and modified figure 34, above (to clarify, 2278A has an elongated square shape, while 2278B have an elongated arched shape).
Regarding claim 9, Iannotti discloses the patient-specific glenoid guide of claim 1, wherein at least two of the plurality of peripheral members (2278A & 2278C) extend at different lengths from the body (424), illustrated in Figures 34, 35 and modified figure 34, above.
Regarding claim 11, Iannotti discloses the patient-specific glenoid guide of claim 1, further comprising one or more open spaces (OS: i.e. the open spaces between peripheral members 2278) extending from the lateral surface to the medial surface, the one or more open spaces (OS) configured to provide visualization of the glenoid portion, illustrated in Figures 34, 35 and modified figure 34, above.
Regarding claim 13, Iannotti discloses the patient-specific glenoid guide of claim 1, wherein the body (424) comprises a receptacle (428’) configured to receive a handle, illustrated in Figures 34 and 35 ([0115], Last 3 Lines).
Regarding claim 15, Iannotti discloses the patient-specific glenoid guide of claim 1, wherein the channel (430’) comprises a drill stop, illustrated in Figures 34 and 35 ([0115], Lines 5-8).
Regarding claim 16, Iannotti discloses the patient-specific glenoid guide of claim 1, further comprising a bushing (428L) configured to receive a guide wire, illustrated in Figures 34, 35 and modified figure 34, above ([0054]; [0092], Lines 1-2 & [0114], Lines 13-15).
Regarding claims 19, 25 and 27, Iannotti discloses a patient-specific glenoid guide (416’), illustrated in Figures 34 and 35, comprising a body (424’) having a lateral surface and a medial surface (520’), and an outer periphery, the medial surface (520’) comprising a patient matched portion configured as a negative surface of a glenoid portion of a scapula of a specific patient; a locating feature (428L) disposed at, and extending radially outward from, the outer periphery of the body, configured to reference a guide pin to locate the body relative to a glenoid; and a channel (430’) extending through the body (424’) from an entrance disposed on the lateral surface to an exit disposed on the medial surface, illustrated in Figures 34, 35 and modified figure 34, above ([0008], Lines 8-13; [0054], Lines 5-8 and 17; [0114], Lines 13-15; [0115], Lines 4-6; [0116], Lines 6-9 7& [0119]).
Regarding claim 20, Iannotti discloses the patient-specific glenoid guide of claim 19, further comprising one or more open spaces (OS: i.e. the open spaces between peripheral members 2278) extending from the lateral surface to the medial surface, the one or more open spaces (OS) configured to provide visualization of the glenoid portion, illustrated in Figures 34, 35 and modified figure 34, above.
Regarding claim 26, Iannotti discloses the patient-specific glenoid guide of claim 19, wherein the locating feature (428L) comprises an enclosed channel, illustrated in Figures 34, 35 and modified figure 34, above.
Regarding claim 28, Iannotti discloses the patient-specific glenoid guide of claim 19, wherein the body (424) comprises a receptacle (428’) configured to receive a handle, illustrated in Figures 34 and 35 ([0115], Last 3 Lines).
Regarding claim 30, Iannotti discloses the patient-specific glenoid guide of claim 19, wherein the channel (430’) comprises a drill stop, illustrated in Figures 34 and 35 ([0115], Lines 5-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over Iannotti.
Regarding claim 7, Iannotti discloses the patient-specific glenoid guide of claim 1, at though it is not specifically disclosed/illustrated that at least one of the plurality of peripheral members comprises a semi-circular periphery that begins and ends at the outer periphery of the body, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  Furthermore, Iannotti states that though certain components of the device are shown as having a specific geometry, all the components may have any suitable shape/size/cross-section/physical characteristic as desired ([0116], Last 5 Lines & [0123], Lines 26-31). Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine appropriate shapes for the plurality of peripheral members, including at least one having a semi-circular periphery that begins and ends at the outer periphery of the body, based on patient need and/or intended use; and doing so amounts to a mere change in shape/form, which is generally recognized as being within the level of ordinary skill in the art, absent any unexpected results (see MPEP 2144.04).
Regarding claim 60, Iannotti discloses the patient-specific glenoid guide of claim 11, wherein in the embodiment illustrated in Figures 36 and 37, the one or more open spaces (OS) comprises a continuous circumferential space extending more than 120 degrees about the channel, illustrated in Figures 36, 37 and modified figure 36, below. It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate arrangement of the plurality of peripheral members (2278), including an arrangement that results in an open space comprising a continuous circumferential space extending more than 120 degrees, as described above, based on patient need and/or intended use; and doing so amounts to a mere matter of rearranging parts of an invention, which has been held to involve only routine skill in the art (see MPEP 2144.04).

    PNG
    media_image2.png
    508
    425
    media_image2.png
    Greyscale

Regarding claim 61, Iannotti discloses the patient-specific glenoid guide of claim 11, and though it is not specifically disclosed/shown that the one or more open spaces comprises a C-shaped opening disposed between the channel and the body, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  Furthermore, Iannotti states that though certain components of the device are shown as having a specific geometry, all the components may have any suitable shape/size/configuration/relative relationship/physical characteristic as desired ([0116], Last 5 Lines & [0123], Lines 26-31). Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine appropriate shapes/configurations/relative relationships for/between the plurality of peripheral members, such that it would result in the one or more open spaces comprises a C-shaped opening, based on patient need and/or intended use; and doing so amounts to a mere change in shape/form, which is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results (see MPEP 2144.04).
Regarding claim 62, Iannotti discloses the patient-specific glenoid guide of claim 11, and though it is not specifically disclosed/shown that the channel is supported by a single spoke connection between a ring portion of the body and an annulus surrounding the channel, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  Furthermore, Iannotti states that though certain components of the device are shown as having a specific geometry, all the components may have any suitable shape/size/cross-section/physical characteristic as desired ([0123], Lines 26-31). Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine appropriate shape for the body, including the channel being supported by a single spoke connection between a ring portion of the body and an annulus surrounding the channel, based on patient need and/or intended use; and doing so amounts to a mere change in shape/form, which is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results (see MPEP 2144.04).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11, 14, 16 and 17 of U.S. Patent No. 11,278,299, and claims 1 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 11,234,721.  Although the claims at issue are not identical, they are not patentably distinct from each other because all sets of claims set forth a patient-specific glenoid guide comprising a body/hub, having a lateral/first surface and a medial/second surface comprising a patient matched portion, and a channel extending through the body/hub; a plurality of peripheral members, extending from the body/hub, and comprising patient matched contact members, wherein the patient matched portion/contact members are configured as a negative surface of a glenoid portion of a scapula of a specific patient; and/or a locating feature disposed on or through the body/hub configured to reference a guide pin to locate the body/hub relative to a glenoid.  It is to be noted that omission, in the current application, of the additional structure set forth in the claims of U.S. Patent No. 11,278,299 and U.S. Patent No. 11,234,721, with subsequent loss of their function, would have been obvious to one of ordinary skill in the art at the time of the invention.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774